—Order, Family Court, New York County (Rhoda Cohen, J.), entered on or about April 17, 1997, which denied respondent’s motion to vacate an order of disposition, upon her failure to appear at the fact-finding and dispositional hearings, terminating respondent’s parental rights to the subject child upon a finding of permanent neglect, unanimously affirmed, without costs.
*70Respondent’s claim of illness on the day of the fact-finding and dispositional hearings was not credibly substantiated by the doctor’s note she offered in support of the motion. Further, her claim that the agency failed to make the requisite diligent efforts to strengthen the parental relationship was unresponsive to the proof that she refused to cooperate with the agency’s efforts to ascertain her progress in the drug program she claimed she was attending, and that her compliance with the weekly visitation schedule arranged by the agency was erratic and her interaction with the child poor (see, Matter of “Male” Jones, 128 AD2d 403; Matter of Male J., 214 AD2d 417). We further note that respondent’s motion did not address the child’s best interests. Concur — Williams, J. P., Wallach, Andrias and Friedman, JJ.